SCOTT, J.,
concurring in result only.
Although I agree with the majority opinion in most regards, I concur in result only because of the majority’s overbroad assertion that:
Again, the issue in Haydon Bridge I was not that the relevant provisions of KRS Chapter 342 could never be changed by the General Assembly to repurpose any portion of the commingled public monies managed by the KWCFC but that the statutes could not be changed through the suspension powers recognized in *301Section 15 of our Constitution. 304 S.W.3d at 704-05.
I believe this statement is somewhat overly broad, which, therefore, makes it misleading in one respect. I say this because Haydon Bridge I, 304 S.W.3d at 704, was crafted under the directions of Commonwealth ex rel. Armstrong v. Collins, 709 S.W.2d 437 (Ky.1986). Thus, we plainly noted that:
Armstrong dictates that “the General Assembly has no authority to transfer private funds to the general fund.” Id. at 446 (emphasis added). Thus, it would not tolerate any transfer that would or might include private agency funds. There is simply no authority to transfer private agency funds such as these, to other funds in our budget.
Haydon Bridge I, 304 S.W.3d at 705.
Referring to various comingled “public and private” retirement funds, as well as insurance company assessments paid by workers’ compensation employers, including those to the Special Fund — the only entities then existing for workers’ compensation purposes — Armstrong clearly stated:
However, the transfers of funds which relate to appropriations of private contributions cannot be termed suspensions or modifications of the operation of the statutes. Because the General Assembly has no authority to transfer private funds to the general fund, the transfer of money from agencies in which public funds and private employee contributions are commingled, and cannot be differentiated, is unconstitutional. Diversions from the Kentucky Employees Retirement System, County Employees Retirement System, State Police Retirement System, and Teachers’ Retirement System fall within this category, as do Workers’ Compensation and Workers’ Claims Special Fund. The employee contributions and the insurance company assessments constitute private, mandatory donations. To the extent that private funds were transferred, we reverse.
709 S.W.2d at 446-47 (footnote omitted).
The Pneumoconiosis Fund is such a fund-operating entirely on “private, mandatory donations” or assessments. Id; see also KRS 342.1242(3). And, although
“taxes undoubtedly include assessments, and the right to impose assessments has its foundation in the taxing power of the government ..., in practice and as generally understood, there is a broad distinction between the two terms. Taxes,’ as the term is generally used, are public burdens imposed generally upon the inhabitants of the whole state, or upon some civil division thereof, for governmental purposes, without reference to peculiar benefits to particular individuals or property. ‘Assessments,’ have reference to impositions for improvements and which are specially beneficial to particular individuals or property, and which are imposed in proportion to the particular benefits supposed to be conferred. They are justified only because the improvements conferred special benefits and are just only when they are divided and proportioned to such benefits.”
Haydon Bridge I, 304 S.W.3d at 697-98 (quoting Blacks Law Dictionary 1629 (rev’d 4th ed.1968)).
Having noted the above, I agree, however, that the amounts at issue here cannot be recovered in this instance for reasons as noted by the majority’s opinion. I do not agree, however, that the taking of private assessments, even if loosely termed “public monies,” may ever be lawfully used at the biennial whim of the legislature for general fund purposes. Ky. Const. *302§§ 59(15), 60, 71, and 180. Thus, I concur in result only.
CUNNINGHAM, J., joins.